internal_revenue_service department of the treasury index nos washington oc gy persan to contact teléphone number refer heply to page bbeo - plr-105254-98 sep parent t t subsidiary t t acquiring company plan trust dear this replies to your ruling_request and subsequent correspondence submitted on behalf of the above named parent company parent and its wholly-owned subsidiary subsidiary with respect to the federal_income_tax consequences pursuant to sec_83 identified plan of certain transactions occurring under the above and of the internal_revenue_code of and related trust trust parent's and subsidiary’s primary business is the currently has no employees all individuals who work for the above businesses are employees of subsidiary or other subsidiaries of parent the annual_accounting_period for both parent and subsidiary is the calendar_year basis taxpayers and both are accrual parent parent has two classes of common_stock neither of which is shares are owned traded on an exchange exclusively by the - held by until recently the shares were on acquiring company purchased a stake in parent to effect the acquisition parent ottered its shareholders the ability to redeem their shares for cash and then sold the redeemed shares to acquiring company addition that when added to the shares sold by parent to acquiring company caused acquiring company to own ef parent's outstanding_stock sold acquiring company the number of shares percent of all shares in in plan was approved by the shareholders of the stock the ontions entitle the employee-holders to the exercise price for each option was determined as of predecessor company to parent plan allows parent to grant both incentive stock_options iso's and nonqualified_stock_options nqso's to employees of parent subsidiary and parent's other subsidiaries purchase shares of parent granted iso's and nqso's in and the most recent appraisal prior to the date of the grant of the option fair_market_value within the meaning of sec_1_83-7 of the income_tax regulations as of the date of the grant options are subject_to a specific deferred vesting schedule that is each option is subject_to the condition that the employee remain employed with subsidiary for a year period before the option can be exercised however none of the options had a readily ascertainable pursuant to the terms of plan and nqso's in all the the only exception to plan's stock_option deferred vesting_schedules is for retirement at which time all of an employee's nonvested outstanding options became percent vested retirement is defined in the agreements granting options under plan as termination of employment on or after age the date the sum of one's age and number of years_of_service equal sec_75 director's of parent a time specifically approved by the board_of or at on or after in in order to permit those employees holding a result of the outstanding options under plan to share in the enhancement in the value of parent stock that occurred as acquisition of stock by acquiring company and to provide a means to retain these employees in the employ of subsidiary subsidiary provided its employees the abilitw to elect wnder plan to surrender his or her options by closing in exchange for an initial deferral amount equal to the difference between the price at which parent sold its shares to acquiring company and the price at which the employee would have been able to exercise such option had she or he not surrendered it multiplied by the number of shares of stock covered by such option before the _ the price at which parent sold its shares to acquiring company exceeded parent's stock price as of the most recent -199901 if an employee elected to surrender his or her appraisal options in exchange for the deferral amount the employee was required to make the election with respect to all of his or her options continues to hold his or her options under plan if an employee did not make the election the employee a hypothetical account was established under the plan as of for each employee who elected to surrender options within each participating employee's hypothetical account subaccounts were established with each subaccount reflecting the portion of the employee's account attributable to the various classes of options the and iso's and nqso's and the nqoso's it has been represented by the taxpayer that none of the participating employees is controlling shareholder a distribution of the amount credited to any participating employee's hypothetical subaccount will occur within days of the date on which the employee becomes vested in that subaccount in general a participating employee becomes vested in a subaccount at the same time that he or she would have become vested in the surrendered options giving rise to such subaccount pursuant to the vesting schedule set forth in plan including a provision that an employee is percent vested upon reaching however with respect to the retirement as defined under plan deferred amounts the board_of directors no longer has discretion to allow retirement at defined under plan vesting under the schedule is subject_to the condition that the participating employee remain in the employ of a participating subsidiary until the applicable vesting date employee terminates employment prior to this date he or she will forfeit the amounts in the hypothetical subaccount a different time than retirement is if there are certain exceptions to the generally applicable for example there is an extended vesting_schedules with respect to those employees who elected to surrender their options vesting schedule by one year key employees which is intended as key employees if the participating employee terminates employment prior to the extended date nonvested amounts in the relevant subaccounts in addition plan provides for percent vesting if the participating employee terminates employment with subsidiary upon a change_of control as defined in plan finally plan provides for percent vesting in the case of the death of for certain subaccounts of some a retention device for these a participating employee he or she will forfeit any under plan participating employees who elected to defer amounts to a hypothetical account have the status of general unsecured creditors and employees rights to benefit payments may not be anticipated alienated sold transferred assigned i pledged encumbered attached or garnished by creditors of the participant or the participant's beneficiary in in order to provide a source of funds to assist it the trust conforms to the model language meeting its obligations under plan subsidiary has adopted a related trust contained in sec_5 of revproc_92_64 c b serves as a safe_harbor against the constructive receipt of income and the realization of economic benefit the trust contains no language that is inconsistent or conflicts with the model trust language under the trust all trust assets remain subject_to the general creditors of subsidiary in the event of subsidiary's insolvency subsidiary represents that the trust is valid under the appropriate state law and that all material terms and provisions of the trust including the creditors' rights clause are enforceable under the appropriate state law subsidiary further represents that the trustee of the trust is an independent third party that may be granted corporate trustee powers under the appropriate state law the trust provides that subsidiary may direct the investment of all or any of its portion of the trust assets that the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amounts might otherwise be deductible sec_404 the regulations amounts of contributions or compensation deferred under a nonqualified_plan or arrangement are deductible in the taxable_year in which they are paid or made available to the employee whichever is earlier provided that they otherwise meet the requirements for deductibility of the code and sec_1 a -12 b pursuant to of sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting the regulations income is constructively received in the taxable_year during which it apart or otherwise made available so that the taxpayer may draw on it received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions is credited to a taxpayer's account set however income is not constructively under sec_1_451-2 of at any time various revenue rulings have considered the tax consequences not represented by notes or secured in any way does not of nonqualified_deferred_compensation arrangements situations c b to pay constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting rul see also revrul_69_649 1969_2_cb_174 holds that a mere promise c b rev_rul and rev under the economic_benefit_doctrine an employee has sproull _v commissioner t c currently includible income from an economic or financial benefit received as compensation though not in cash form benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit curiam 194_f2d_541 c b of the employer's purchase of source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors aff'd per 6th cir revrul_60_31 situation a result an insurance_contract to provide a an employee does not receive income as in revrul_72_25 c b rul economic and rev sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as it can be shown that the purpose of the arrangement is to vest in trustees the responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and a_trust if therefore are not associates in a conduct of a business for profit joint enterprise for the sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter tax of an individual in computing taxable_income or credits against sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor or under the terms of the trust assets may be placed in trust to provide benefits to participating employees and their beneficiaries however in the event subsidiary becomes insolvent the trustee will have the obligation to hold the trust assets and income for the benefit of subsidiary's general creditors participating employee receives no beneficial_ownership in or preferred claim on any trust assets therefore contributed assets will be held in trust and in the event of the insolvency of subsidiary those assets will be fully within reach of its creditors as are its other assets the trust agreement further provides that a provided i that the creation of the trust does not cause plan to be other than unfunded for purposes of title i erisa and ii that the provision in the trust requiring use of the trust assets to satisfy the claims of general creditors in the event of subsidiary's insolvency is enforceable by the general creditors of such employer under federal as well as state law made we conclude that and based on the information submitted and representations of the trust will be classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of subsidiary subsidiary shall be treated as the owner of the trust under sec_677 of the code accordingly there shall be included in computing the taxable_income and credits of subsidiary all items of income deductions and credits against tax of the trust sec_671 neither the creation of the trust nor the contribution of assets by subsidiary to the trust will result in a transfer of property for purposes of sec_83 e of the code or sec_1 of the regulations neither the creation of the trust nor the contribution of assets to the trust by subsidiary will constitute a contribution to a nonexempt employees' trust under sec_402 b of the code under the economic benefit and constructive receipt doctrines of sec_61 and sec_451 of the code neither the opportunity to surrender nor the actual surrender of nqso's under the transaction stated above will create taxable_income to participating employees or their beneficiaries under the cash_receipts_and_disbursements_method of accounting iso's and s benefits payable under plan and from the trust will be includible as compensation in the gross_income of participating employees or their beneficiaries on the cash_receipts_and_disbursements_method of accounting in the taxable_year or years in which such amounts are actually distributed or otherwise made available whichever is earlier subsidiary is entitled to a deduction pursuant to of the code for the amounts paid or made sec_404 available under plan in the taxable_year in which such amounts are includible in the gross_income of participating employees or their beneficiaries provided such amounts otherwise meet the requirements for deductibility under sec_162 it sec_6110 this ruling is contingent upon the adoption of the proposed amendments to the plan and the trust submitted with your letters and or facsimiles dated august is directed only to the taxpayers who requested it of the code provides that this ruling may not be used or cited as precedent no opinion is expressed as to the federal tax consequences of the plan or the trust except as specifically ruled above with respect to the versions of those documents addressed in this letter in particular this ruling expresses no opinion as consequences of the arrangements under title i of the employee_retirement_income_security_act_of_1974 erisa in addition this ruling expresses no opinion as to whether the invitation to elect to surrender the incentive stock_options in exchange for an initial deferral amount in a hypothetical account is modification of the option under sec_424 to the of the code a if either the plan or trust is substantially amended this ruling may not remain in effect sincerely _ cla g--7 kel charles t delier chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
